 NATIONAL FOOD STORES OF LOUISIANA127NationalFoodStoresofLouisiana,Inc.andProfessionalPharmacistsGuildofLouisiana,AFL-CIO,Petitioner.Case 15-RC-4193October 28, 1970SUPPLEMENTAL DECISION AND OR-DER REMANDING CASE TO REGIONALDIRECTORBY MEMBERS FANNING, BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer, I. Harold Koretzkyon July 15, 1969. Thereafter, on August 13, 1969, theRegional Director for Region 15 directed an electionin the unit found appropriate. In accordance withNational Labor Relations Board Rules and Regula-tions the Employer filed a timely request for review,which was denied by the Board on September 5, 1969.On September 8, 1969, the Employer filed a motion toreopen and dismiss with the Regional Director on thebasis of newly discovered evidence relating to analleged conflict of interest disqualifying Petitionerfrom representing the Employer's employees. On thesame date the Regional Director issued a notice toshow cause. On September 15, 1969, the RegionalDirector issued an order reopening record, remandingproceeding to hearing officer and notice of furtherhearing. A hearing was held before Hearing Officer,H. Sloan McCloskey on September 22, 1969. After thehearing was closed the case was transferred to theBoard. Thereafter, on March 26, 1970, the Petitionerfiled a motion to reopen for the purpose of takingadditional evidence on its status as a labor organiza-tion.On March 30, 1970, the Employer filed itsopposition to Petitioner's motion. On May 12, 1970,theBoard issued its order granting motion andremanding proceeding to Regional Director. TheRegional Director issued a notice of further hearingMay 22, 1970. A hearing was held before HearingOfficer, I.Harold Koretzky on June 2, 1970. Theparties have filed briefs in support of their respectivepositions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officers'rulings made at the hearings and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case the Board finds:Petitioner seeks to represent a unit comprising1We rejectas without merit the contentionthat the conflictof interestissue was nottimely raisedcertain of the Employer's pharmacists.It isa recentlycreated organization composed of approximately 80pharmacists and has no collective-bargaining agree-ments in force. When the petition was filed, the Unionwas affiliated with the Journeymen Barbers, Hair-dressers, Cosmetologists and Proprietors' Internation-alUnion of America, and its membership was said tocomprise approximately 150 pharmacists, includingsome 40 with proprietary interests in pharmacies. TheUnion's constitution then permitted employer mem-bership, as did the International's, but precluded theirparticipation in bargaining. At that time three of theUnion's officers were employers and a fourth was theson of an employer. The Union has since disaffiliated,the employers have resigned, a slate of nonemployerofficers has been elected, and a new constitution andbylaws adopted restricting regular membership toemployed pharmacists.The Employer contends that there is a conflict ofinterest which bars the Union from representing itspharmacists and that the Professional PharmacistsGuild of Louisiana, AFL-CIO, has no standing in thisproceeding since the petition was filed by theProfessional Pharmacists Guild of Louisiana Local2101, AFL-CIO. We find the latter allegation to bewithout merit, since the record plainly shows that thetwo organizations are one and the same.The Employer relies in large part on the Union'spast affiliation with the Barbers, its admitting employ-ers to membership and their election to variousoffices, and its goals, which included uniting employ-ers and employees.The Board has held that an employer is justified inrefusing to bargain with a union which is engaged in adirectly competitive business, even though the unionhas not abused its power as a labor organization inpursuit of business objectives.Bausch & Lomb,108NLRB 1555;Bambury Fashions, Inc.,179 NLRB No.75.Generally, a potential conflict of interest disquali-fiesa labor organization as collective-bargainingrepresentative when there is an innate or proximatedanger that the interests of the employees will besubordinated to factors which are not germane to theemployer-employee relationship. SeeDavid ButtrickCo., 167 NLRB 438, enfd. 399 F.2d 505 (C.A. 1).The Union is not now, nor has it ever been, engagedin a competitive business. Whether or not the Unionwould have been qualified to represent these employ-ees had it not divorced itself from employer-membersand officers, the record is clear that this relationshiphas now been severed, regular membership is openonly to employed pharmacists, and the formulationand pursuit of bargaining objectives are limited toemployees in the unit concerned. Even before186 NLRB No. 12 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDadoption of its new constitution and bylaws theUnion had sought to limit bargaining to unitmembers.We cannot hold, as the Employer would have us,that the Petitioner has been unredeemably tainted byits history- relevant though that history may be. Wefind no innate or proximate danger that the pastassociations of the Petitioner will infect its bargainingobjectives; nor do we believe that its present goals,which include raising professional and ethical stand-ards,are inconsistentwith its duties as a labororganization.Hypothesis and speculation are not asufficient foundation upon which to erect a barrieragainst the Petitioner.We will not, however, beunmindful of Petitioner's history should it becomecollective-bargaining representative and allow itsbargaining objectives to become susceptible to extrin-sic factors. Proceduresexist underthe Act to curb anysuch proclivity; but the recordfailsto demonstrateany present danger of such an eventuality.We shall remand the case to the Regional Directorin order that he may conduct an election pursuant tohis Decision and Direction of Election, except that theeligibility date shall be the payroll period immediatelypreceding the date of this Decision and the Unionshallappear on the ballot as the ProfessionalPharmacists Guild of Louisiana, AFL-CIO.ORDERIt is hereby ordered that this case be, and it herebyis,remanded to the Regional Director for Region 15to conduct an election pursuant to his Decision andDirection of Election.